Citation Nr: 1732030	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-23 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now in the jurisdiction of the Little Rock, Arkansas RO.  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In October 2012 and January 2016, the matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran did not serve in combat or under circumstances consistent with a fear of hostile military action/terrorist activity; her allegations of being the victim of a personal/sexual assault in service are not credible; and she does not have a diagnosis of PTSD based on a corroborated stressor event in service. 

2.  An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be etiologically related to her service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, depression, and bipolar disorder is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in October 2007 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

During the November 2015 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate this claim (a valid diagnosis of PTSD based on a corroborated stressor event in service or competent evidence of a nexus between a diagnosed psychiatric disability and her service); thereafter the claim was remanded for additional development.  The Board finds that there has been substantial compliance with remand instructions.

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records were obtained.  The AOJ arranged for a VA examination in January 2017.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes.  The appellant has not identified any evidence pertinent to the matter that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Psychoses may be presumed to be service connected if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §3.307, 3.309 (a)) 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See M21-1 IV.ii.1.D.17.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

The Veteran contends that she has PTSD due to personal assault in the military.  She contends that in November or December of 1978 or 1979, while she was stationed at Fort Bragg, North Carolina, she was sexually assaulted by one of her sergeants; he was driving her home because her own car was being repaired, and he forced her to perform oral sex.  She has alternately contended that the individual was a friend or acquaintance of her husband, she did not know his name, and he was not in her unit.  She stated that she did not report the event because she was married and had a child.  She stated that she was later reassigned to several different jobs because she had problems functioning, and that she did not request to be moved.  

The Veteran's service personnel records reflect that she served during peacetime (and did not serve in an area of hostilities).  They do not reflect any changes in assignment or unit.  Her DD 214 reflects that she was honorably discharged from service.  Her STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.  The record does not include a service separation examination report.

The medical evidence is silent regarding mental health treatment until 2000, when the Veteran sought treatment for substance abuse.  VA treatment records reflect assessments of polysubstance dependence and unspecified adjustment disorder (December 2000), depression and anxiety (May 2003), unspecified episodic mood disorder (November 2005), and drug-induced mood disorder and cocaine dependence (February 2006).

On August 2007 VA psychology consult, the Veteran reported that as a child she was physically abused by her adoptive mother, beginning before the age of 4 until age 18 when she joined the military.  She reported a stressor event in service described as one of her sergeants taking her home and, on the way, pulling over and forcing her to perform oral sex on him.  She reported that she was afraid to report this to her husband, the military, or the police.  She reported that this experience caused her to vomit when she performed oral sex, which her second and third husbands demanded and forced her to do approximately 3 to 4 times per week.  She denied any military discipline problems.  She reported currently using crack cocaine multiple times per week.  Following a mental status examination, the diagnoses included anxiety disorder not otherwise specified and cocaine dependence.  On subsequent August 2007 treatment, the diagnostic impressions were substance dependence; rule-out major depressive disorder with psychotic features vs. psychotic disorder not otherwise specified vs. PTSD with psychotic features.

In August 2008, the Veteran was hospitalized for thoughts of suicide; her history was significant for depression, PTSD, and cocaine abuse.  The discharge diagnoses included PTSD, dysthymic disorder, and cluster B traits.  Subsequent treatment records show continued treatment for diagnoses of PTSD due to military sexual trauma, major depressive disorder with psychotic diagnosis, cannabis dependence, and cocaine dependence.  

At the November 2015 Board hearing, the Veteran testified that her car broke down around Thanksgiving or Christmas of 1978 and she got a ride home from work from an acquaintance of her husband.  She testified that the perpetrator, who was not in her unit, told her they were taking a short cut and then drove to a park where he assaulted her.  She testified that she did not seek medical treatment after the incident, and did not tell her command or her then-husband about the incident.  She testified that afterward she could not keep a job for any prolonged period and started going from job to job, which her service personnel records would reflect.  She testified that, while still on active duty, she could not focus and had bad nightmares.  She testified that, prior to the assault, she was a cook and then served in an office job because she could not stand on her feet long due to pregnancy, and after the pregnancy she transferred to another office job; after the alleged assault, she transferred to the mess hall and, because of poor performance, was assigned menial jobs such as policing grounds, painting jeeps, and working in daycare (all jobs not in her MOS).  She testified that the incident occurred in 1978 and she remained in the service for about 2 years afterward.

In January 2016, the Board remanded the matter to obtain the Veteran's complete service personnel records in order to determine whether the alleged in-service stressor is corroborated.  The claims file includes a December 2016 Joint Services Records Research Center (JSRRC) memorandum describing the efforts that were made in order to obtain the information necessary to corroborate the Veteran's alleged in-service stressor event.  The memorandum states that the Veteran enlisted with the Army and was with the 364th S&S Co at Fort Bragg, North Carolina from September 1977 to May 1980, and her MOS was food service.  The records show that she signed a form DA 2496-1 in August 1979 stating that she had a medical condition which may be a limiting factor in performing her duties but the report does identify the medical condition.  The memorandum states that records pertaining to performance appraisals and identifying and explaining the circumstances for frequent duty assignment changes in service are not in the record; the only record that was found was the DA 2496-1.  The memorandum states that, because the nature of the medical condition that prevented the Veteran from performing her duties is not known, her stressor cannot be conceded.  

On January 2017 VA examination (pursuant to the Board's January 2016 remand), the Veteran reported that in addition to her MOS as a cook, her duties in service also included office work, working on ration trucks, and painting trucks in the motor pool.  She reported that she could not keep a steady job and was switched to different tasks; after the alleged stressor event, she could not concentrate on one thing.  She reported no performance or disciplinary problems, and her discharge was honorable.  The examiner noted that the STRs contain no references to any mental health related problems, diagnoses, evaluations, or interventions.  She reported having "a good life" as the only child of her adoptive parents and reported no abuse; the examiner noted that records document her previous report of being physically abused by her adoptive mother over a period of years.  She reported that she started being less sociable after the military and is now more isolated than she has ever been.  She reported that after service, she had eight or nine jobs because she was very depressed and would not show up and then lose the job.  She reported that she could not concentrate and had anger issues at work.  The examiner noted that VA records indicate the Veteran first received mental health services in September 2000, when she presented with complaints of crack cocaine and marijuana abuse as well as some depression; at that time, she reported that she had been smoking crack daily for about four years and marijuana two or three times per week for 20 years.  The examiner noted that VA records indicate the Veteran had a psychological evaluation in January 2008 while in residential treatment at the Women's Trauma Recovery Center and, due to her responses to the assessment procedures and to significant discrepancies between her self-reported pathology and her observed behavior, results were highly suggestive of malingering; she was consequently discharged from the program.  The examiner noted that VA records indicate that in March 2014, the Veteran presented with complaints of irritability, anger, and depression as well as a history of marijuana and cocaine abuse; relevant diagnoses of record have included PTSD, bipolar disorder, major depression, and cannabis and cocaine dependence.

On examination, the Veteran reported that the alleged stressor event occurred in either 1978 or 1979.  She reported that an acquaintance of her husband was driving her home because her own car was in the shop, and he forced her into performing oral sex.  She reported that she did not tell her husband at the time for fear of losing her marriage and her daughter; she tried to forget about it and did not tell anybody until 2001, when she discussed the incident with her then-boyfriend.  She reported that due to deterioration in her job performance following the reported assault, she experienced multiple changes in her assigned duties, noting that she had about six jobs that were unrelated to her MOS (e.g. policing grounds, painting cars, and working in the daycare center).  The examiner opined that this stressor is adequate to support the diagnosis of PTSD; however, no evidence of the reported decline in performance and/or changes in assigned duties was found in the service records reviewed.

Following mental status examination, the examiner opined that the results of the examination indicate that the Veteran endorsed current difficulties with anxiety and depression that are best captured by diagnoses of Unspecified Depressive Disorder and Unspecified Anxiety Disorder at this time.  The examiner opined that these disorders can co-occur and there is some overlap in their symptoms and associated features, which precludes attribution of certain specific difficulties to one condition or another without resorting to speculation; consequently, these conditions cannot be fully differentiated from each other.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria; the examiner opined that the Veteran does not have a diagnosis of PTSD that was at least as likely as not (50 percent or greater probability) incurred in or caused by her military service.  The examiner opined that, while the Veteran endorsed symptoms consistent with PTSD during the examination, there is evidence to indicate that the historical information she provided is likely not reliable; lacking independent collateral information regarding her historical and current symptoms and functioning, there is insufficient evidence to substantiate a diagnosis of PTSD.  The examiner opined that the Veteran's military personnel records do not contain evidence of behavior changes such as reduced performance appraisals, multiple duty assignment change requests/transfers, and/or disciplinary actions.  The examiner noted that the reported sexual trauma stressor event has not been conceded or corroborated.  The examiner opined that the Veteran's unspecified depressive disorder and unspecified anxiety disorder are less likely than not (less than 50 percent probability) related to her military service.  The examiner again opined that the historical information provided by the Veteran is likely not reliable; in addition, no independent collateral information that would permit an assessment of whether and to what extent her mental health difficulties might be related to her military service is available; and finally, no evidence to indicate the presence of significant mental health or substance use problems during her military service was found in her service records.

The Veteran's primary theory of entitlement to service connection for a psychiatric disability is that she has PTSD due to a stressor event in service.  As an initial matter, the Board notes that the evidence does not show, nor does the Veteran contend, that she engaged in combat or served in circumstances consistent with fear of hostile military or terrorist activity.  Instead, she asserts that her alleged stressor is related to personal assault, to include military sexual trauma (MST).

In determining whether statements submitted by a Veteran (here reporting a stressor event in service) are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board finds that the Veteran's reports of personal trauma, including the alleged MST, are not credible.  Her STRs are silent for psychiatric complaints and no behavioral or disciplinary problems were noted in service; there is no evidence that she was reassigned to other duties as she has alleged.  Significantly, her stressor reports have been inconsistent, with changing identification of her assailant from "my sergeant", to a friend of her husband's, to an acquaintance of her husband's from a different unit.  Additionally, although she consistently reported that the event occurred near the end of the calendar year, she is inconsistent regarding whether the event occurred in 1978 (she testified that she served for an additional two years afterward) or 1979 (which would place the event less than six months prior to her separation from service).  In addition, her statements are contradicted by what is shown in her STRs.  That an alleged traumatic event such as a personal/sexual assault in service had a profound effect on the Veteran, as claimed, is belied by the fact that she was given an honorable discharge with no Medical Board findings or similar notations in the record to reflect any negative impact on performance.  

The VA examiner opined that the Veteran does not meet the diagnostic criteria for PTSD under DSM-5 criteria, and that her diagnoses are not the result of her service.  The examiner opined that her depressive disorder and anxiety disorder are less likely than not related to her service.  The examiner provided a detailed explanation of rationale, noting that the historical information the Veteran provided is likely not reliable, and that independent collateral information regarding her historical and current symptoms and functioning is lacking.  In addition, there is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; or statements from roommates, fellow service members, or clergy.  

The Veteran's stressor accounts are self-serving (they were not made until after she began the compensation process), uncorroborated, and shown to be inconsistent.  Consequently, what is presented to the Board is a claim of service connection for PTSD by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  

The preponderance of the evidence is therefore against a finding of PTSD based on a personal assault stressor in service.  In reaching this conclusion, the Board acknowledges that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the post service opinions of mental health professionals, and concluded that the weight of the evidence is against a finding that she has PTSD based on a stressor in service.  Notably, on the occasions (from 2008 to the present) when PTSD has been diagnosed by VA treatment providers, the providers did not identify the specific stressors underlying such diagnosis (discussing the stressors in general terms), did not identify the evidence supporting that stressors occurred (referring in general terms to the Veteran's accounts of military sexual trauma), and did not identify the full constellation of symptoms that supported the diagnosis of PTSD or discuss sufficiency of stressor reports to support a PTSD diagnosis.  

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2000, and service connection for a psychiatric disability on the basis that any such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the January 2017 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains in detail why the complaints and findings do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  The Board finds the report of the examination adequate for rating purposes; the Board finds it probative and persuasive evidence regarding the diagnoses assigned for the Veteran's psychiatric disabilities and their etiology.

The Board finds that the service and postservice treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that she has PTSD or another psychiatric disability that is due to her service, she is a layperson and has not demonstrated or alleged expertise in establishing the diagnosis or determining the etiology of a psychiatric disability, and her opinions are not competent evidence.  Those are medical questions beyond the realm of common knowledge and incapable of resolution by lay observation.  She has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data.  Therefore, her opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The preponderance of the evidence is against her claim of service connection for a psychiatric disability, to include PTSD, and the appeal in this matter must be denied.


ORDER

Service connection for a psychiatric disability, to include PTSD, depression, and bipolar disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


